                          Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: 751428CB-254D-4124-B59A-D31399E88F21   3   Filed 06/05/20   Page 1 of 4




         Jesse Merrithew, OSB No. 074564
         Email: jesse@lmhlegal.com
         Viktoria Safarian, OSB No. 175487
         Email: viktoria@lmhlegal.com
         Levi Merrithew Horst PC
         610 SW Alder Street, Suite 415
         Portland, Oregon 97205
         Telephone: (971) 229-1241

         Juan C. Chavez, OSB No. 136428
         Email: jchavez@ojrc.info
         Brittney Plesser, OSB No. 154030
         Email: bplesser@ojrc.info
         Alex Meggitt, OSB No. 174131
         Email: ameggitt@ojrc.info
         Franz H. Bruggemeier, OSB No. 163533
         Email: Fbruggemeier@ojrc.info
         Oregon Justice Resource Center
         PO Box 5248
         Portland, OR 97208
         Telephone: 503 944-2270

         J. Ashlee Albies, OSB No. 051846
         Email: ashlee@albiesstark.com
         Whitney B. Stark, OSB No. 090350
         Email: whitney@albiesstark.com
         Maya Rinta, OSB No. 195058
         Email: maya@albiesstark.com
         Albies & Stark LLC
         1 SW Columbia St. Suite 1850
         Portland, Oregon 97204
         Telephone: (503) 308-4770
         Facsimile: (503) 427-9292

         Attorneys for Plaintiffs

                                       UNITED STATES DISTRICT COURT
                                            DISTRICT OF OREGON
                                            PORTLAND DIVISION
          DON’T SHOOT PORTLAND, et al.
                                                         Case No.
                   Plaintiffs
                                                         DECLARATION OF MICHELLE “MISHA”
                   v.                                    BELDEN IN SUPPORT OF PETITION FOR
                                                         TEMPORARY RESTRAINING ORDER
          CITY OF PORTLAND, a municipal corporation,

                   Defendant.



          Page 1           DECLARATION OF MICHELLE “MISHA” BELDEN
                          Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: 751428CB-254D-4124-B59A-D31399E88F21        3    Filed 06/05/20   Page 2 of 4




                   I, Michelle “Misha” Marie Belden, declare as follows pursuant to 28 USC § 1746:

                   1. I am one of the named-Plaintiffs, and proposed class representatives in this case. I

                      make this declaration in support of Plaintiffs’ Motion for a Temporary Restraining

                      Order. I use They/Them pronouns.

                   2. I have been informed of the responsibilities of a class representative.

                   3. In general terms, I understand the claims in the case.

                   4. I am currently a resident of Portland, OR. I am concerned about the use of tear gas at

                      these protests.

                   5. I am able and willing to serve as a class representative.

                   6. If appointed, I will stay informed about the case. I will keep in contact with my

                      lawyers. I will put the interests of the class first.

                   7. I am willing to serve as a class representative.

                   8. Like many Portlanders-of-conscience, I was shocked and appalled by the murder of

                      George Floyd. Because of that, I attended the demonstration at SE 13th and Stark to

                      protest police violence and racism. From there, we marched down to Pioneer Square

                      and arrived around 8:00 pm.

                   9. From Pioneer Square, we heard a flash bang and tear gas close by. I was a street

                      medic, and wanted to help anyone who was injured. I put on my respirator and

                      goggles. I walked over to approximately around the corner of SW 3rd and SW Taylor.

                      There were 300 to 500 people there. I was in the tail end of the group.

                   10. Barricades had been put around the Justice Center. From what I observed, people were

                      6 ft away from the fence. They were chanting hands up don’t shoot. We knelt, and

                      were peaceful. We were doing nothing unlawful. The police just kept saying if you

                      touch the fence we’ll use force. No one was touching the fence.

          Page 2          DECLARATION OF MICHELLE “MISHA” BELDEN
                          Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: 751428CB-254D-4124-B59A-D31399E88F21       3    Filed 06/05/20     Page 3 of 4




                   11. My friend is White, so she went to the front of the group, and observed that it was

                      very peaceful. No one was doing anything.

                   12. Around this time, people started turning away. Suddenly, there was a flash bang then

                      tear gas. Everyone started scattering. We did not know where to run and hide, since

                      there was a barricade, lines of police, and a wall of gas. We got “kettled” with tear

                      gas. I heard approximately fifteen to twenty bangs, and I would estimate that most of

                      them were tear gas.

                   13. The police started to chase us, and moving us with tear gas. I started feeling the gas

                      heavily. One went off between my legs.

                   14. I had milk of magnesia, and was able to help five to six people behind me as they were

                      running away. I got separated from my friend. I ended up on Naito and Harvey Milk

                      by the time I was away from the tear gas. It was like a horror movie.

                   15. I was angry and confused. This was just as peaceful as any protest in the past. If they

                      end in violence, it was always from some police violence. I observed this at a climate

                      protest in 2019. There, I witness a young Black Portlander get taken to the ground

                      despite doing nothing different than the other protesters.

                   16. In the group, there was a lot of fear. Following this incident, I am left thinking, “Are

                      they just going to kill us?” If they are capable of tear gassing entire City blocks with

                      so much gas I could not find fresh air for several blocks, what else are they capable

                      of?

                   17. The tear gas made me feel like I was in more danger. If it was not for my fellow

                      protesters, I felt like I could have died out there.

                   18. You can feel tear gas in the air. It feels way worse than mace. They can rapidly make

                      the air filled. Rubber bullets are about on par in pain, but those are more directed at

          Page 3            DECLARATION OF MICHELLE “MISHA” BELDEN
                          Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: 751428CB-254D-4124-B59A-D31399E88F21      3   Filed 06/05/20     Page 4 of 4




                      individuals. This is not to say that they are not also fired indiscriminately into crowds

                      of protesters. The other day I saw that there was a guy claiming police brutality. There

                      was a part of his leg gone.

                   19. I left the downtown area via the Burnside Bridge.

         I declare under penalty of perjury under the laws of the United States of America that the

         foregoing is true and correct.

                          Executed on June 5, 2020.

                                                        __________________________________
                                                        Michelle "Misha" Belden




          Page 4          DECLARATION OF MICHELLE “MISHA” BELDEN
